Citation Nr: 1244172	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  06-21 516A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for the neurologic residuals of a left ankle fracture, post-operative, to include neuropathy, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1988 to April 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2005 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied an increased rating for residuals of a left ankle fracture, post-operative, to include sural neuropathy.

In February 2010, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

This case was previously before the Board in May 2010, September 2011, and May 2012, when it was remanded for further development, to include solicitation of additional medical information.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 

The issues of entitlement to service connection for a skin disability and for a psychiatric disability, to include depression, secondary to the Veteran's service-connected ankle disability have been raised by the record and noted by the Board in multiple prior remands.  However, as they have not been adjudicated by the RO, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  


FINDING OF FACT

Throughout the appeals period, the neurologic residuals of the Veteran's left ankle fracture, have been manifested by severe incomplete paralysis of the superficial peroneal nerve and mild incomplete paralysis of the common peroneal nerve.


CONCLUSIONS OF LAW

1. The criteria for a 20 percent disability rating, for neurologic residuals of a left ankle fracture, based on impairment of the superficial peroneal nerve, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.21, 4.123, 4.124, 4.124a, Diagnostic Codes 8522, 8722 (2012).

2. The criteria for a separate 10 percent disability rating for neurologic residuals of a left ankle fracture, based on impairment of the common peroneal nerve, have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.21, 4.123, 4.124, 4.124a, Diagnostic Codes 8522, 8722 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The United States Court for Veterans Appeals (veteran's court or court) had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazques-Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit vacated the Court's decision, overturning the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The generic first, third, and fourth elements (contained in the veteran's court's decision) were not disturbed by the Federal Circuit's decision. 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letter dated in November 2005 and post-adjudication VCAA notice by letters in April 2007 and May 2009.  The notice included the type of evidence needed to substantiate the claims for increase, namely, evidence that the disabilities had increased in severity and the effect that worsening has on the Veteran's employment.  

Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that she could submit other records not in the custody of a Federal agency, such as private medical records.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable for the claim.  

As for content and timing of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent there was pre-adjudication notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment).  

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice the claim was readjudicated, as evidenced by the supplemental statements of the case in October 2009, June 2011, March 2012, and December 2012.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained the relevant VA and private medical records.  The Veteran has not identified any additional pertinent records for the RO to obtain on her behalf.  

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  

At the Veteran's February 2010 hearing, the undersigned identified the issues on appeal at that time and asked the Veteran about any treatment for these disabilities as well as the symptoms associated with the disabilities.  Further, the Veteran provided testimony as to the symptoms of her disabilities, thereby demonstrating actual knowledge of the ability to identify and submit additional relevant evidence.  Based in part, on testimony elicited at the hearing, the Board remanded the appeal in order to obtain evidence that would substantiate the claims.  The duties imposed by Bryant were thereby met.

The Veteran was provided VA examinations in April 2005, June 2011, and July 2012 in relation to the increased rating claim.  The Board notes that the VA examination reports, when reviewed jointly, contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).    

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this instance, there is nothing in the record to indicate that staged ratings are warranted.

Neuropathy is rated under Diagnostic Codes 8522, as paralysis, or 8722 as neuralgia, of the musculocutaneous or superficial peroneal nerve.  Paralysis of superficial peroneal nerve is rated as follows: a 0 percent (noncompensable) rating is warranted for mild incomplete paralysis; a 10 percent rating is warranted for moderate incomplete paralysis; a 20 percent rating is warranted for severe incomplete paralysis; and a 30 percent rating is warranted for complete paralysis resulting in weakened eversion of the foot.  38 C.F.R. § 4.124a, Diagnostic Code 8522.

Other applicable rating criteria are those of Diagnostic Codes 8521, for paralysis, or 8721, neuralgia, of the external popliteal or common peroneal nerve.  Paralysis of the common peroneal nerve is rated as follows: a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 30 percent rating is warranted for severe incomplete paralysis; and a 40 percent rating is warranted for complete paralysis, resulting in foot drop and slight droop of the first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes, abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  38 C.F.R. § 4.124a, Diagnostic Code 8521.

In addition, the Veteran has specifically raised the issue of damage to her anterior tibial or deep peroneal nerve, which is rated under Diagnostic Codes 8523, for paralysis, and 8723, for neuralgia.  A 0 percent (or noncompensable) rating is assigned for mild incomplete paralysis; a 10 percent rating for moderate incomplete paralysis; and 20 percent for severe incomplete paralysis.  Complete paralysis, characterized by loss of dorsal flexion of the foot, is rated as 30 percent disabling.  38 C.F.R. § 4.124 a, Diagnostic Code 8524.

The rating schedule provides guidance for rating neurologic disabilities.  With regard to rating neurologic disabilities, cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.

The maximum rating that can be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Cranial or peripheral neuralgia, usually characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

The term ''incomplete paralysis'' indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Facts

The Veteran sustained an injury to her left ankle during physical training in service and underwent multiple surgeries for this problem.  After re-constructive surgery in 1994, she began to experience sensory abnormalities, which had gradually worsened into an altered sensation or numbness on the leateral side of her foot.  

A 10 percent disability rating has been assigned under Diagnostic Code 8722, which contemplates moderate neuralgia of the superficial peroneal nerve, effective 1994.  In March 2005, she applied for an increased disability rating for this condition.

She is also in receipt of a separate 20 percent rating for orthopedic manifestations of the ankle disability under 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2012).  That rating contemplates marked limitation of ankle motion.  The Board denied entitlement to an increased rating for this disability in September 2011.

On VA examination in April 2005, the Veteran reported numbness in the dorsum of her foot from the second toe and laterally after ligament repair surgery on her left ankle.  She used a foot brace.  She walked with a mild limp and demonstrated about a 20 degree varus inversion, but there were no calluses on the sole of her foot.  She had limitation of ankle motion, as well as numbness to pinprick on the second to fifth toes.  The examiner noted diagnoses of nerve injury to the left foot and hyperesthesia of the dorsum of the left foot.

At March 2009 EMG testing, the Veteran reported numbness over the lateral dorsal aspect of her left foot to just proximal to the ankle, which had been advancing in the past year.  She had chronic pain in the lateral aspect of her left foot and ankle, with decreased hot and cold sensitivity in the affected areas.  She reported difficulty walking, with some ankle instability due to inversion.  

Testing showed good ankle eversion strength, but difficulty actively everting her ankle past neutral and an inability to heel or toe walk on the left side.  She had decreased sensation to light touch and pinprick over the dorsal lateral half of the left foot and the lateral edge of the plantar surface.  

She had normal reflexes and a normal gait, but there was atrophy of the extensor digitorum brevis muscle.  Nerve conduction studies showed chronic axonal neuropathy of the left superficial and deep peroneal nerves with evidence of reinnervation.

In her November 2009 Formal Appeal (VA Form 9), the Veteran asserted that the issue of damage to her deep peroneal nerve had never been addressed from the time of the original surgery, only the superficial peroneal nerve had been addressed.  She stated that both use and non-use of her ankle caused pain, as did walking, standing, stairs, and crossing her legs at the ankle.  She was awaiting additional surgery to address painful neuromas, and was no longer able to stand and teach in front of a classroom as her job required.  She noted the submission of previous statements regarding the pain, loss of use, and discoloration in her left foot and ankle.

Statements submitted by the Veteran's colleagues noted her visible pain and limp when walking, difficulty climbing stairs, and her dedication to her job despite noticeable pain, discoloration, and stiffness in her ankle.

At the February 2010 hearing, the Veteran testified that she experienced ongoing numbness in her toes and the bottom of her foot and had to wear a brace because of her ankle giving out.  She could not take the stairs due to pain and had problems sleeping due to pain from the slightest touch to her ankle.  She noted that in addition to the superficial peroneal nerve damage for which she had been rated, she had also experienced damage to the deep peroneal nerve which prevented her from turning her foot out.  She had ''bad'' foot drop after the surgery which had been resolved with physical therapy, but had no active outward or upward motion in her foot, which made walking a challenge.

A February 2011 physical therapy note indicates that, when walking during treatment, she demonstrated "good" dorsal flexion and eversion, more so than in her usual gait, which was exaggeratedly antalgic. 

On VA examination in March 2011, the Veteran complained of pain in her left ankle, as well as numbness in the entire dorsum of the left foot and the lateral aspect.  She reported intact sensation to the plantar aspect of the foot except for the very lateral border.  She walked with her foot inverted and on the lateral aspect.  She used a wedge in her shoe to help with her gait and also used a cane, but was no longer using an ankle brace.  She could not ascend stairs, stand for longer than 10 minutes, and needed to rest after walking approximately 100 yards.  She was no longer able to do yard work and needed to use a shower chair because she couldn't stand in the shower.  

She had changed her job from being a classroom teacher to a school counselor to accomodate her limitations, especially with prolonged walking or standing, but was able to work full time.  On examination, her surgical scars were tender to palpation and produced a tingling sensation in the area of the buried nerves.  The examiner diagnosed a ligamentous injury to the left ankle with surgical repair resulting in superficial and deep peroneal nerve damage (moderate to severe) and decreased motion secondary to partial paralysis of the nerves.  Specfic findings included the inability to actively evert her left foot and difficulty with active dorsiflexion, although she could maintain either position once it was passively positioned.

On June 2011 orthopedic evaluation, the Veteran reported chronic left ankle pain and weakness which had been treated conservatively, including with physcial therapy.  She complained that she was having to walk with her left foot supinated and was unable to actively pronate her foot.  Her walking and standing tolerance was limited to thirty minutes or less and she could not climb stairs.  Her sensation to light touch was intact for the whole foot, as was her muscle strength, and there was no visible muscle atrophy.  Dorsiflexion of the left foot was measured as 10 degrees.

On September 2011 VA examination, the examiner noted that the Veteran had a mild left foot sural nerve neuropathy involving the sensory component only following surgical excision of left foot sural nerve neuroma in March 2010, as well as minimal left foot superficial peroneal sensory neuropathy only.  There was no neurpathy of the left tibial nerve.  The examiner noted that the Veteran demonstrated a decreased active range of motion which appeared somewhat volitional and exaggerated, with a significant functional component to her symptoms and examination findings.

On July 2012 VA examination, the Veteran reported constant pain to a mild degree in her lower left leg, with moderate numbness, but no paresthesias.  On examination, she had normal muscle strength and reflexes at both the ankle and the knee, with no signs of muscle atrophy.  She had normal sensation of light touch at the ankle, but decreased sensitivity on her foot and toes.  She used a cane to assist her in walking and showed an exaggerated antalgic gait which she reported having adopted on purpose to prevent falls, after having fallen at work in front of 200 students.  

EMG testing of the left lower leg in July 2011 was reviewed and showed abnormal findings, with no respone noted for the left sural nerve, where a neuroma had been excised, and decreased response of the superficial peroneal nerve.  The examiner assessed the Veteran as having a mild incomplete paralysis of the external popliteal or common peroneal nerve.  The examiner noted that the Veteran is able to dorsiflex her foot, but with difficulty, and she had limited range of motion.  He noted mild callus formation of her feet, making it difficult to determine the cause of the inversion of her foot, but felt that she had mild partial injury to eversion.  He stated that her employment would be impacted with respect to prolonged standing and distance walking and she should avoid a job where standing and walking is required.  Sedentary employment would not be impacted. 


Analysis

A complication in evaluating the Veteran's disability is the fact that it involves orthopedic and neurologic manifestations.  The nerves perform similar or complimentary functions, most notably dorsiflexion and that the Veteran has already been assigned a separate 20 percent disability rating for marked restriction of motion, specifically dorsiflexion.  Evaluation of the same manifestations under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14.

Currently, the Veteran's neurological functions are rated as 10 percent disabling under Diagnostic Code 8722, based on neuropathy or neuralgia of the superficial peroneal nerve which is moderate in nature.  Complete paralysis of the nerve in question, under Diagnostic Code 8522, would result in weakened eversion of the foot, which would merit a 30 percent rating.  Severe incomplete paralysis, i.e., more than moderate but less than complete paralysis, would merit a 20 percent rating.

With regard to the functioning of the superficial peroneal nerve, there is evidence that the Veteran has incomplete paralysis which more nearly approximates the severe level.  Specifically, in April 2004 she walked with a 20 degree inversion (which is the opposite of eversion and would demonstrate a weakened eversion), in March 2009 she had difficulty actively everting her ankle past neutral, in March 2011 she was unable to actively bring her foot past neutral, and EMG testing in July 2011 showed decreased response of the superficial peroneal nerve.  

The limitation in eversion is not contemplated by the rating under Diagnostic Code 5270.  See 38 C.F.R. § 4.70, Plate II (2012) (which includes ranges of motion for ankle plantar flexion and dorsiflexion but not for inversion or eversion).  This symptomatology is commensurate with a severe incomplete paralysis of the superficial peroneal nerve, and warrants a 20 percent disability rating.

While the Veteran's disability has been described by recent examiners as mild; the examiners were not relating their findings to the specific criteria in the diagnostic code.  The diagnostic code envisions that weakened eversion is reflective of more than mild incomplete paralysis.

A still higher disability rating, i.e., one reflective of complete paralysis, or 30 percent, is not warranted based on evidence in physical therapy and on VA examination that at least a portion of the restricted active motion is volitional or beyond that reflective of full effort.  In addition, repeated evaluations show nromal muscle strength and largely intact sensation, despite mild numbness in the toes.  The EMG studies have also not been interpreted as showing a complete paralysis.

Questions remain as to whether she would be entitled to separate or higher ratings under other potentially applicable diagnostic codes.  As noted, evaluations of the same manifestations under multiple diagnostic codes constitute prohibited pyramiding.  38 C.F.R. § 4.14.  However, separate ratings are permitted where none of the rating criteria overlap.  Esteban v. Brown, 6 Vet. App. 259 (1994).  In this case, as explained more fully below, the rating criteria or symptomatology do not overlap, so separate ratings are possible.

The evidence reflects that at different times, the Veteran's disability was found to encompass the common and deep peroneal nerves.  The July 2012 VA examiner noted mild incomplete paralysis of the common peroneal nerve, based on the results of EMG testing in July 2011.  Earlier EMG testing in March 2009 and the VA examination in March 2011 referred to damage of the deep peroneal nerve.  The September 2011 VA examination specifically found no neuropathy of the deep peroneal nerve.  The rating criteria for both nerves involve an inability to dorsiflex the foot (Diagnostic Code 8521, common peroneal nerve) or loss of dorsiflexion of the foot (Diagnostic Code 8523, deep peroneal nerve).

The medical authorities appear evenly divided as to whether the affected nerve is the common peroneal or the deep peroneal nerve.  The Veteran has cited the deep peroneal nerve because of problems with active outward motion and upward motion of her foot and what she characterized as foot drop; Diagnostic Code 8521 for the common peroneal nerve specifically lists foot drop as evidence of complete paralysis, as well as numbness in the toes and dorsum of the foot, which have been demonstrated.  

Numbness in the toes and dorsum of the foot, has been documented during the appeal period.  Given the examiner's opinion and the sensory findings; an additional 10 percent rating is warranted for mild incomplete paralysis of the common peroneal nerve under Diagnostic Codes 8521/8721 for damage to the common peroneal nerve.  

The basis for this conclusion is the numbness in the Veteran's toes and dorsum of the foot, which the examiners have characterized as mild, in addition to difficulty with active dorsiflexion.  While the Veteran has referenced foot drop, none of the treatment records or VA examinations indicate a finding of foot drop.  Examination findings have shown essentially normal strength.  In light of this evidence, the Veteran's report of this symptom is not deemed credible.

The March 2011 VA examiner noted that the damage to the Veteran's nerves was between moderate and severe, but this opinion was rendered without reported testing of the Veteran's strength or reflexes or benefit of the more recent EMG and nerve conduction testing.  The remaining VA examiners have described the Veteran as showing difficulty with active dorsiflexion, but an ability to maintain it once passively positioned.  The 20 percent rating for limitation of ankle motion contemplated limitation of dorsiflexion.  Hence seperate ratings under Diagnostic Codes 5271 and 8523-8723 would not be warranted.  38 C.F.R. § 4.14.  

A rating in excess of 20 percent under Diagnostic Codes 8523-8723 would not be warranted, inasmuch as there have been no findings of complete paralysis.  The Veteran has retained some dorsiflexion, but complete paralysis would require complete loss, and diagnostic testing has not shown complete paralysis.

A still higher disability rating, for severe incomplete paralysis is not warranted here, in part because the limitations with dorsiflexion are already addressed by the assigned orthopedic rating of 20 percent and in part because there is no demonstrated limitation of extension of toes, or of abduction or adduction, or drooping of the toes.  Also, the absence of any discussion of foot drop in the medical evidence weighs against a higher disability rating.

Extraschedular Rating

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology of weakened eversion, pain, and mild loss of sensation, and provide for higher ratings for more severe symptoms.  In addition, the Veteran's ankle disability is also evaluated orthopedically under other criteria, in a rating not currently under appeal, which address the other symptoms of disability manifested.  As the disability pictures are contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

TDIU

The Court has held that a total rating for compensation based on individual unemployability (TDIU) is an element of all appeals for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent her from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2012).  

The evidence in this case indicates that the Veteran has remained employed throughout the appeal period.  There is no evidence or allegation of unemployability.  Hence, the question of entitlement to TDIU does not require further consideration.  


ORDER

Entitlement to an increased 20 percent disability rating under Diagnostic Code 8722 for residuals of a left ankle fracture, postoperative, to include sural neuropathy is granted.

Entitlement to a, separate, 10 percent disability rating under Diagnostic Code 8721 for residuals of a left ankle fracture, postoperative, to include sural neuropathy is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


